PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of

:
MANDAL, MONISHA SHASHI 

:
Application No.: 16/375,069

:	DECISISON ON PETITION
Filed:  April 04, 2019
Attorney Docket No.  PHCA2683-007 

:



This is a decision on the petition filed June 22, 2022, under the unintentional provision 37 CFR 1.137(a), to revive the above-identified application.  

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.

The application became abandoned for failure to reply in a timely manner to the Non-final office action mailed December 01, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 02, 2021.  A Notice of Abandonment was mailed June 14, 2021.

However, the signature on the petition is improper and will not be accepted.  See 37 CFR 1.4(d) states:

37 CFR § 1.4

An electronic signature (e-signature), personally typed by the signer on a computer, will be accepted when FINAL Rule making is implemented.
As proposed, an e-signature would be permitted on certain correspondence filed in a patent application, patent, or reexamination proceeding when: 
 
A. The signer e-signs the correspondence on a computer; andB. The e-signed correspondence is:

Transmitted directly via facsimile from a computer to the Office; or 
Printed on a paper and then transmitted via facsimile, mailed or hand-carried to the Office. 

 S-SIGNATURE EXAMPLES, 37 CFR 1.4(d)(2) effective September 21, 2004: 


S-Signature with spaces within forward slashes, name below
/ John T. Smith / John T. Smith
Proper Signature
Treat as signed, § 1.4(d)(2).
S-Signature within forward slashes, name below but no line under the S-Signature
/John T. Smith/ John T. Smith
Proper Signature
Treat as signed, § 1.4(d)(2), as a line is not required, although it is recommended.

Further correspondence with respect to this matter should be addressed as follows:


By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By FAX:		(571) 273-8300

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).